 Case 1:21-cv-00460-JTN-PJG ECF No. 6, PageID.33 Filed 06/15/21 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

LARRY DEVONTE HARRIS,

                       Petitioner,                       Case No. 1:21-cv-460

v.                                                       Honorable Janet T. Neff

GREGORY SKIPPER,

                       Respondent.
____________________________/

                                              OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court will dismiss the petition without prejudice

for failure to exhaust available state-court remedies.
     Case 1:21-cv-00460-JTN-PJG ECF No. 6, PageID.34 Filed 06/15/21 Page 2 of 7




                                            Discussion

I.       Factual allegations

                Petitioner Larry Devonte Harris is incarcerated with the Michigan Department of

Corrections at the Michigan Reformatory (RMI) in Ionia, Ionia County, Michigan. On March 7,

2018, following a three-day jury trial in the Kent County Circuit Court, Petitioner was convicted

of domestic violence, in violation of Mich. Comp. Laws § 750.814, interfering with electronic

communications, in violation of Mich. Comp. Laws § 750.540, and felonious assault, in violation

of Mich. Comp. Laws § 750.82. On May 1, 2018, the court sentenced Petitioner as a fourth-

habitual offender, Mich. Comp. Laws § 769.12, to concurrent sentences of 12 to 70 years for

domestic violence, 4 to 15 years for felonious assault, and 2 to 15 years for interfering with

electronic communications. Those sentences, in turn, were to be served consecutively to sentences

for which Petitioner was on parole when he committed the present offenses.

                On June 3, 2021, Petitioner filed his habeas corpus petition raising four grounds for

relief, as follows:

         I.     An arrest warrant was issued in violation of the Fourth Amendment.

         II.    Petitioner was deprived of effective assistance of counsel [because] defense
                trial counsel failed to investigate and present Fourth Amendment claim and
                file proper pretrial motions.

         III.   Petitioner was maliciously prosecuted in violation of the Fourth and
                Fourteenth Amendments.

         IV.    Trial counsel deprived Petitioner of effective assistance of counsel
                [because] trial counsel failed to impeach the state’s witness[’s] false
                testimony on the material fact[s] with impeachment evidence and
                prosecutor’s false and misleading information.

(Pet., ECF No.1, PageID.6–10.)


                                                  2
  Case 1:21-cv-00460-JTN-PJG ECF No. 6, PageID.35 Filed 06/15/21 Page 3 of 7




II.    Exhaustion of State Court Remedies

               Before the Court may grant habeas relief to a state prisoner, the prisoner must

exhaust remedies available in the state courts. 28 U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel,

526 U.S. 838, 842 (1999). Exhaustion requires a petitioner to “fairly present” federal claims so

that state courts have a “fair opportunity” to apply controlling legal principles to the facts bearing

upon a petitioner’s constitutional claim. Id. at 844, 848; see also Picard v. Connor, 404 U.S. 270,

275-77 (1971); Duncan v. Henry, 513 U.S. 364, 365 (1995); Anderson v. Harless, 459 U.S. 4, 6

(1982). To fulfill the exhaustion requirement, a petitioner must have fairly presented his federal

claims to all levels of the state appellate system, including the state’s highest court. O’Sullivan,

526 U.S. at 845; Wagner v. Smith, 581 F.3d 410, 414 (6th Cir. 2009); Hafley v. Sowders, 902 F.2d

480, 483 (6th Cir. 1990). The district court can and must raise the exhaustion issue sua sponte

when it clearly appears that habeas claims have not been presented to the state courts. See Prather

v. Rees, 822 F.2d 1418, 1422 (6th Cir. 1987); Allen, 424 F.2d at 138-39.

               Petitioner bears the burden of showing exhaustion. See Rust v. Zent, 17 F.3d 155,

160 (6th Cir. 1994). Petitioner acknowledges that he has not fairly presented his federal claims to

all levels of the state appellate system. He raised issues I and III in a motion for relief from

judgment in the trial court. (Pet., ECF No. 1, PageID.6, 9.) That motion was denied by order

entered March 29, 2021. (Id., PageID.3.) Petitioner has not sought further review of the denial.

(Id., PageID.4, 6, 9.) Petitioner has not raised issues II and IV in any Michigan court. (Id.,

PageID.7–8, 10–11.)

               An applicant has not exhausted available state remedies if he has the right under

state law to raise, by any available procedure, the question presented. 28 U.S.C. § 2254(c).

                                                  3
 Case 1:21-cv-00460-JTN-PJG ECF No. 6, PageID.36 Filed 06/15/21 Page 4 of 7




Petitioner has at least one available procedure by which to raise issues I and III. He may appeal

the trial court’s denial of Petitioner motion for relief from judgment to the Michigan Court of

Appeals and the Michigan Supreme Court. O’Sullivan, 526 U.S. at 845; Hafley, 902 F.2d at 483

(“‘[P]etitioner cannot be deemed to have exhausted his state court remedies as required by 28

U.S.C. § 2254(b) and (c) as to any issue, unless he has presented that issue both to the Michigan

Court of Appeals and to the Michigan Supreme Court.’”) (citation omitted).

               Petitioner has not raised issues II and IV in the state courts at all; however, it

appears he no longer has the right to do so. Under Michigan Court Rule 6.502(G), Petitioner is

permitted to file one, and only one, motion for relief from judgment. There are exceptions for

motions based on new evidence or a retroactive change in law, but the exceptions do not appear to

apply to issues II and IV. The lack of a state remedy may forgive Petitioner’s failure to further

exhaust state remedies, but it also creates a procedural default that may preclude relief.

               Because Petitioner has some claims that may be exhausted and some that clearly

are not, his petition is “mixed.” Under Rose v. Lundy, 455 U.S. 509, 522 (1982), district courts

are directed to dismiss mixed petitions without prejudice in order to allow petitioners to return to

state court to exhaust remedies. However, since the habeas statute was amended to impose a one-

year statute of limitations on habeas claims, see 28 U.S.C. § 2244(d)(1), dismissal without

prejudice often effectively precludes future federal habeas review. This is particularly true after

the Supreme Court ruled in Duncan v. Walker, 533 U.S. 167, 181-82 (2001), that the limitations

period is not tolled during the pendency of a federal habeas petition. As a result, the Sixth Circuit

adopted a stay-and-abeyance procedure to be applied to mixed petitions. See Palmer v. Carlton,

276 F.3d 777, 781 (6th Cir. 2002). In Palmer, the Sixth Circuit held that when the dismissal of a

mixed petition could jeopardize the timeliness of a subsequent petition, the district court should



                                                 4
 Case 1:21-cv-00460-JTN-PJG ECF No. 6, PageID.37 Filed 06/15/21 Page 5 of 7




dismiss only the unexhausted claims and stay further proceedings on the remaining portion until

the petitioner has exhausted his claims in the state court. Id.; see also Rhines v. Weber, 544 U.S.

269, 277 (2007) (approving stay-and-abeyance procedure); Griffin v. Rogers, 308 F.3d 647, 652

n.1 (6th Cir. 2002).

                Petitioner’s application is subject to the one-year statute of limitations provided in

28 U.S.C. § 2244(d)(1). Under that provision, the one-year limitations period runs from “the date

on which the judgment became final by the conclusion of direct review or the expiration of the

time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). Petitioner appealed his conviction to

the Michigan Court of Appeals and the Michigan Supreme Court. The Michigan Supreme Court

denied his application on April 29, 2020. Petitioner did not petition for certiorari to the United

States Supreme Court, though the ninety-day period in which he could have sought review in the

United States Supreme Court is counted under § 2244(d)(1)(A). See Bronaugh v. Ohio, 235 F.3d

280, 283 (6th Cir. 2000). The ninety-day period expired on July 28, 2020.         Accordingly, absent

tolling, Petitioner would have one year, until July 28, 2021, in which to file his habeas petition.

                The running of the statute of limitations is tolled while “a properly filed application

for State post-conviction or other collateral review with respect to the pertinent judgment or claim

is pending.” 28 U.S.C. § 2244(d)(2). The statute of limitations is tolled from the filing of an

application for state post-conviction or other collateral relief until a decision is issued by the state

supreme court. Lawrence v. Florida, 549 U.S. 327 (2007). Petitioner does not identify the date

he filed the motion for relief from judgment. He does note that the motion was denied on March

29, 2021, so it was certainly pending on that date—and, because the time to file an application for

leave to appeal that decision has not expired, it continues to pend. Mich. Ct. R. 6.509(A). The




                                                   5
 Case 1:21-cv-00460-JTN-PJG ECF No. 6, PageID.38 Filed 06/15/21 Page 6 of 7




soonest the period of limitation might begin to run is September 29, 2021, six months after the trial

court denied relief.

               So long as Petitioner’s request for collateral review is pending, the time will not

count against him. But, until he files his motion and after the Michigan Supreme Court rules on

his application for leave to appeal to that court, the statute of limitations will run. The Palmer

Court has indicated that thirty days is a reasonable amount of time for a petitioner to file a motion

for post-conviction relief in state court, and another thirty days is a reasonable amount of time for

a petitioner to return to federal court after he has exhausted his state-court remedies. Palmer, 276

F.3d at 781. See also Griffin, 308 F.3d at 653 (holding that sixty days amounts to a mandatory

period of equitable tolling under Palmer).

               Petitioner has more than sixty days remaining in his limitations period. Indeed, he

had at least 120 days remaining when the trial court denied his motion for relief from judgment—

the latest possible date the period of limitation was tolled. Assuming that Petitioner diligently

pursues his state-court remedies and promptly returns to this Court after the Michigan Supreme

Court issues its decision, he is not in danger of running afoul of the statute of limitations.

Therefore, a stay of these proceedings is not warranted and the Court will dismiss the petition for

failure to exhaust available state-court remedies. Should Petitioner decide not to pursue his

unexhausted claims in the state courts, he may file a new petition raising only exhausted claims at

any time before the expiration of the limitations period.

III.   Certificate of Appealability

               Under 28 U.S.C. § 2253(c)(2), the Court must also determine whether a certificate

of appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Sixth

Circuit Court of Appeals has disapproved issuance of blanket denials of a certificate of
                                                 6
  Case 1:21-cv-00460-JTN-PJG ECF No. 6, PageID.39 Filed 06/15/21 Page 7 of 7




appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam). Rather, the district

court must “engage in a reasoned assessment of each claim” to determine whether a certificate is

warranted. Id.

                 I have concluded that Petitioner’s application is properly denied for lack of

exhaustion. Under Slack v. McDaniel, 529 U.S. 473, 484 (2000), when a habeas petition is denied

on procedural grounds, a certificate of appealability may issue only “when the prisoner shows, at

least, [1] that jurists of reason would find it debatable whether the petition states a valid claim of

the denial of a constitutional right and [2] that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Id. Both showings must be made to warrant

the grant of a certificate. Id.

                 I find that reasonable jurists could not find it debatable whether Petitioner’s

application should be dismissed for lack of exhaustion. Therefore, a certificate of appealability

will be denied. Moreover, although Petitioner has failed to demonstrate that he is in custody in

violation of the Constitution and has failed to make a substantial showing of the denial of a

constitutional right, the Court does not conclude that any issue Petitioner might raise on appeal

would be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962).

                                             Conclusion

                 The Court will enter an order and judgment dismissing the petition for failure to

exhaust state-court remedies and denying a certificate of appealability.



Dated:   June 15, 2021                                /s/ Janet T. Neff
                                                       Janet T. Neff
                                                       United States District Judge




                                                  7
